     Case 1:19-cv-00653-AWI-EPG Document 22 Filed 07/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                         IN THE UNITED STATES DISTRICT COURT

 8                             EASTERN DISTRICT OF CALIFORNIA

 9
      ALLEN HAMMLER                                   CASE NO. 1:19-cv-00653-AWI-EPG
10
                        Plaintiff,                    ORDER DENYING MOTION FOR RULING
11                                                    AS MOOT
12           v.                                       (ECF No. 15)
13
      GOOCH , et al.,
14
                        Defendants.
15

16

17

18          On June 15, 2020, Plaintiff moved for a motion for a ruling on his motion to expedite.
19   (ECF No. 19). His motion to expedite (ECF No. 17) had already been denied (ECF No. 18).
20   Therefore, his motion for a ruling is DENIED AS MOOT.
21
     IT IS SO ORDERED.
22

23      Dated:    July 7, 2020                               /s/
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                     1
